Exhibit 10.36
SECTION 16 OFFICER PERFORMANCE CASH UNIT AWARD AGREEMENT


The Shaw Group Inc.
2008 Omnibus Incentive Plan (as Amended)


This Performance Cash Unit (“PCU”) Award Agreement (the “Agreement”) dated as of
[Insert Grant Date] (the “Grant Date” – i.e. the date on which the PCUs
evidenced hereby were granted) is entered into between The Shaw Group Inc. (the
“Company”) and [Insert Recipient’s Name] (the “Recipient”) pursuant to The Shaw
Group Inc. 2008 Omnibus Incentive Plan (as the same may hereafter be amended,
supplemented or otherwise modified, the “Plan”).


THE PARTIES HERETO AGREE AS FOLLOWS:


1.           Award of Performance Cash Units.  In consideration of the services
performed and to be performed by the Recipient during the Performance Period as
described in Appendix A to this Agreement, the Company hereby awards to the
Recipient a Target Award of ____________  Performance Cash Units (“PCUs”),
subject to the terms and conditions set forth in this Agreement and the
Plan.  The PCUs are granted pursuant to Article 12 of the Plan and, as such, are
considered cash-based awards.


2.           Amount of Payment.  A percentage of the Target Award will be earned
(“Earned PCUs”) and become payable upon the achievement of Performance Goals
during the Performance Period.  The Company shall pay Recipient one dollar for
each Earned PCU.  Appendix A to this Agreement describes the Performance Goals,
the Performance Period and the method for calculating the percentage of the
Target Award that becomes Earned PCUs.


3.           Certification of Achievement.  Following the end of the Performance
Period, the Compensation Committee (“Committee”) will certify the level of
performance achieved by the Company, and the percentage of the Target Award that
becomes Earned PCUs.  The certification of the level of the performance achieved
and the corresponding percentage of the Target Award that becomes Earned PCUs
shall occur no later than sixty days after the end of the Performance Period.


4.           Forfeiture of Unearned PCUs.  Any PCUs that do not become Earned
PCUs will be considered unearned (“Unearned PCUs”).  Following the end of the
Performance Period and the Committee’s certification, any Unearned PCUs will be
forfeited and Recipient will not receive any payment on account of those
Unearned PCUs.


5.           Time and Form of Payment for Earned PCUs.  Except as provided in
Section 6, below, Recipient shall receive, with respect to Earned PCUs, a cash
payment in a single lump sum as soon as practicable following the Committee’s
certification, described in Section 3, above, but in any event no later than the
15th day of the third month following the end of the Recipient’s taxable year
during which the Performance Period ends, provided that Recipient has remained
an employee of the Company at all times between the Grant Date and the payment
date.


6.           Effect of Termination of Employment.


(a)           Termination on Account of Disability.  If the Recipient’s
employment with the Company is terminated on account of Disability, the
Performance Period shall end for the Recipient on the date of Recipient’s
termination, and the percentage of the Target Award that becomes Earned PCUs
will be determined as of that date based on performance from the beginning of
the Performance Period to the date of Recipient’s termination.  For clarity,
even though the Performance Period is truncated, Earned PCUs will be calculated
on the entire Target Award without proration of amount.  Recipient or his/her
legal guardian shall receive a cash payment in a single lump sum of the Earned
PCUs as soon as practicable following the Committee’s certification, which shall
occur no later than 60 days following the date of Recipient’s termination.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Other Terminations.  Except as provided in subsection (c), below,
Earned PCUs shall be forfeited by the Recipient in the event that prior to
payment the Recipient breaches any terms or conditions of the Plan, or the
Recipient terminates from employment with the Company for any reason other than
Death or Disability.


(c)           Effect of Employment Agreement.  Subject to the provisions of
clauses (a), (b) and (c) of Section 7 below, if Recipient has an employment
agreement in effect at the time of termination that provides for acceleration of
vesting of long term incentives given the reason for termination, the
Performance Period shall end for the Recipient on the date of Recipient’s
termination, and the percentage of the Target Award that becomes Earned PCUs
will be determined as of that date based on performance from the beginning of
the Performance Period to the date of Recipient’s termination.  Recipient or
his/her legal guardian shall receive a cash payment in a single lump sum of the
Earned PCUs as soon as practicable following the Committee’s certification,
which shall occur no later than 60 days following the date of Recipient’s
termination. For clarity, even though the Performance Period is truncated,
Earned PCUs will be calculated on the entire Target Award without proration of
amount.


(d)           Any payments in accordance with subsections (a) or (c), above,
shall in any event occur no later than the 15th day of the third month following
the end of the Recipient’s taxable year during which the Recipient’s employment
with the Company terminated.


7.           Effect of Change of Control.  If a Change of Control occurs during
the Performance Period, the percentage of the Target Award that becomes Earned
PCUs will be calculated on the basis of the Company’s and the Peer Group’s
actual performance during the portion of the Performance Period ending on the
date of the Change of Control and by assuming Target Performance for the Company
for the remainder of the Performance Period. For clarity, even though the
Performance Period is truncated under this Section 7, Earned PCUs will be
calculated on the entire Target Award without proration of amount. Calculation
of the Ending Stock Price for both Company and Peer Group performance during the
truncated Measurement Period will be based on the 20 trading day average actual
closing price ending with the last trading day prior to the Change of Control.
For calculations for the remainder of the Performance Period, the Peer Group
Ending Stock Price will be frozen at that level.  Notwithstanding the foregoing,
should there be a Change of Control as a result of the closing of the
transaction contemplated by the Transaction Agreement dated as of July 30, 2012
between Chicago Bridge & Iron Company N.V. (“CB&I”), Crystal Acquisition
Subsidiary Inc. and the Company (such agreement, the “Transaction Agreement”),
the following shall occur: (a) upon the Effective Time (as defined in the
Transaction Agreement), all PCUs granted hereunder that are outstanding at such
time shall be converted into restricted stock units in respect of CB&I’s common
stock (“CB&I RSUs”), the number of which shall be determined by dividing (i) the
Target Award by (ii) the closing price of CB&I common stock on the trading day
immediately prior to the Closing Date (as defined in the Transaction Agreement),
as reported by Bloomberg; (b) the CB&I RSUs shall vest in equal one-third
installments upon the first three anniversaries of the Grant Date; provided,
however, that such CB&I RSUs shall become vested in full (i) if the Recipient’s
employment is terminated by CB&I or any of its subsidiaries other than for Cause
during the two-year period beginning on the Closing Date, or (ii) upon such
other terminations of employment on or after the Closing Date as would give rise
to accelerated vesting of long-term incentives under the terms of an employment
agreement in effect at the time of termination; and (c) such CB&I RSUs shall be
settled no later than 30 days following the applicable vesting date.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Compensation Recovery (Clawback).  Any amounts received under this
Agreement shall be subject to recovery by the Company in accordance with Section
7 of the Company’s Executive Compensation Guidelines, a copy of which is
available from the Company’s Secretary and incorporated herein by reference.


9.           Section 409A.  All amounts payable under this Agreement are
intended to comply with the “short term deferral” exception from Section 409A of
the Internal Revenue Code (“Section 409A”) specified in Treas. Reg. §
1.409A-1(b)(4) (or any successor provision). Notwithstanding the foregoing, to
the extent that the Plan or any amounts payable in accordance with this
Agreement are subject to Section 409A, this Agreement shall be interpreted and
administered in such a way as to comply with the applicable provisions of
Section 409A to the maximum extent possible.  To the extent that the Plan or
this Agreement is subject to Section 409A and fails to comply with the
requirements of Section 409A, the Company reserves the right (without any
obligation to do so) to amend or terminate the Plan and/or amend, restructure,
terminate or replace this Agreement in order to cause this Agreement either to
comply with the applicable provisions of Section 409A or not be subject to
Section 409A.


10.           PCUs Are Non-Transferable.  The PCUs subject to this Agreement may
not be sold, assigned, transferred, pledged or otherwise disposed of, either
voluntarily or involuntarily, prior to payment.


11.           Withholding Taxes.  The Recipient acknowledges and agrees that to
satisfy any federal, state or local withholding tax obligation required by law
to be withheld in respect of this Agreement, the Company may deduct and retain
from the cash payable with respect to Earned PCUs an amount equal to the
Company’s minimum statutory withholding obligations with respect to the income
payable to the Recipient (based on minimum statutory withholding rates for
Federal and state tax purposes, including payroll taxes, that are applicable to
such income).


12.           Incorporation of Plan Provisions.  This award of PCUs is made
pursuant to the Plan, a copy of which is available from the Company’s Secretary
and incorporated herein by reference, and the Agreement is subject to all of the
Plan provisions.  Capitalized terms used in the Agreement without definition
shall have the same meanings given such terms in the Plan.  The Recipient
represents and warrants that he or she has read the Plan and is fully familiar
with all the terms and conditions of the Plan and agrees to be bound thereby.


13.           Miscellaneous.


(a)           No Representations or Warranties.  Neither the Company nor the
Committee nor any of their representatives or agents has made any
representations or warranties to the Recipient with respect to the income tax or
other consequences of the transactions contemplated by this Agreement, and the
Recipient is in no manner relying on the Company, the Committee or any of their
representatives or agents for an assessment of such tax or other consequences.


(b)           Employment.  Nothing in this Agreement nor in the Plan or in the
making of the Agreement shall confer on the Recipient any right to or guarantee
of continued employment with the Company or any of its subsidiaries or
affiliated entities or in any way limit the right of the Company or any of its
subsidiaries or affiliated entities to terminate the employment of the Recipient
at any time.


(c)           Necessary Acts.  The Recipient and the Company hereby agree to
perform any further acts and to execute and deliver any documents which may be
reasonably necessary to carry out the provisions of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Severability.  The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
enforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.


(e)           Waiver.  The waiver by the Company of a breach of any provision of
this Agreement by the Recipient shall not operate or be construed as a waiver of
any subsequent breach by the Recipient.


(f)           Binding Effect; Applicable Law.  This Agreement shall bind and
inure to the benefit of the Company and its successors and assigns, and the
Recipient and any heir, legatee, legal representative, or other permitted
assignee of the Recipient.  This Agreement shall be interpreted under, governed
by and construed in accordance with the laws of the State of Louisiana.


(g)           Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding.


(h)           Amendment.  This Agreement may be amended by written agreement of
the Recipient and the Company, without the consent of any other person.


(i)            Conflicting Agreements. Should this Agreement conflict with the
terms of a written Employment Agreement entered into between the Recipient and
the Company, the agreement containing the terms most favorable to the Recipient
will govern.  No oral promises will control over the terms of the Agreement.


IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the date first above written.
 

 
COMPANY:
         
THE SHAW GROUP INC.
               
 
/ s /
Scott A. Trezise
     
Scott A. Trezise
     
Senior Vice President, Human Resources
                   
RECIPIENT:
                           
[Insert Recipient’s Name]
 

 
 
4

--------------------------------------------------------------------------------

 
 
APPENDIX A
Performance Cash Units Payment Calculation




 
Performance Goals


“Performance Goals” means, for purposes of the Agreement and this Appendix A,
the Relative TSR Performance Goal and the Stock Price Performance Goal.
 
Relative TSR Performance Goal
 
Definitions
 
(a)      “Target Award” means the number of PCUs specified in Section 1 of the
Agreement.
 
(b)     “Peer Group” means:
 
Chicago Bridge & Iron Company N.V,
Fluor Corporation,
Foster Wheeler AG,
Jacobs Engineering Group Inc.,
KBR, Inc.,
The Babcock & Wilcox Company,
Tetra Tech Inc., and
URS Corporation.
 
A company shall be removed from the Peer Group if it: (i) ceases to be a
domestically domiciled publicly traded company on a national stock exchange or
market system, unless such cessation of such listing is due to a low stock price
or low trading volume; (ii) has gone private; (iii) has reincorporated in a
foreign (e.g., non-U.S.) jurisdiction, regardless of whether it is a reporting
company in that or another jurisdiction; or (iv) has been acquired by another
company (whether by another company in the Peer Group or otherwise, but not
including internal reorganizations), or has sold all or substantially all of its
assets.  In determining whether to remove a company from the Peer Group, the
Company shall rely on press releases, public filings, website postings, and
other reasonably reliable information.  A company that is removed from the Peer
Group before the end of a Performance Period, as defined below, will be excluded
from the calculation of Achieved Relative TSR PCUs, as defined below, for that
Performance Period.
 
(c)      “Performance Period” means the three-year period beginning September 1,
2012 and ending August 31, 2015.  In the event Section 6 (a) or (c) or Section 7
is triggered, the end of the Performance Period will be as specified in the
relevant Section.
 
(d)       “Measurement Period” or “MP” means each of the three single-fiscal
year periods contained within the Performance Period.  Measurement Period 1
(MP1) begins September 1, 2012 and ends August 31, 2013.  Measurement Period 2
(MP2) begins September 1, 2013 and ends August 31, 2014.  Measurement Period 3
(MP3) begins September 1, 2014 and ends August 31, 2015.  In the event Section 6
(a) or (c) or Section 7 is triggered, the end of the relevant Measurement Period
will be as specified in the relevant Section.
 
(e)      “Beginning Stock Price” means the average actual closing price of a
share of common stock over the 20 trading days ending on the day before the
first day of the Performance Period or other relevant Measurement Period,
adjusted for changes in capital structure.
 
(f)      “Ending Stock Price” means the average actual closing price of a share
of common stock over the 20 trading days ending on the last day of the
Performance Period or other relevant Measurement Period, adjusted for changes in
capital structure.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)      “Fractional Shares” means the theoretical number of additional shares
that could be purchased on the ex-dividend date, which is the first day an owner
of a share of stock can sell it without losing the rights to an upcoming
dividend, by reinvesting any dividends or distributions of the Company or any
other company in the Peer Group.  Fractional Shares will be set to one (1.0000)
at the beginning of the Performance Period and therefore Measurement Period 1
and the progression will be calculated on a cumulative basis throughout the
entire Performance Period.  The calculation is as follows:
 
Fractional Shares on the ex-dividend date plus the dividend on the ex-dividend
date multiplied by the Fractional Shares on the ex-dividend date divided by the
actual closing price on the last trading day prior to the ex-dividend date.
 
Example:  Assume dividend = $0.20, Fractional Shares on ex-dividend date =
1.0000, and prior trading day actual closing price = $44.35.  1.0000 + (1.0000 *
$0.20) / $44.35 = 1.0045 resulting Fractional Shares.
 
(h)       “Total Shareholder Return” or “TSR” means total shareholder return as
applied to the Company or any company in the Peer Group, equaling stock price
appreciation from the beginning to the end of a specified Measurement Period,
including dividends and distributions made or declared (assuming such dividends
or distributions are reinvested in additional Fractional Shares of the common
stock of the Company or any company in the Peer Group) during the Measurement
Period, expressed as a percentage return, with natural rounding to two decimal
places, using the following formula:
 
TSR = (A/B)-1, with A equal to the Ending Stock Price times Fractional Shares at
the end of the Measurement Period divided by Fractional Shares at the beginning
of the Measurement Period and B equal to the Beginning Stock Price times
Fractional Shares at the beginning of the Measurement Period divided by
Fractional Shares at the beginning of the Measurement Period.
 
Note:  This adjusts for the cumulative effect of Fractional Shares over the
Performance Period.  For non-dividend granting companies, Fractional Shares
would remain 1.0000,
 
Provided, however, that if a company: (i) files for bankruptcy, reorganization,
or liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the
subject of an involuntary bankruptcy proceeding that is not dismissed within 30
days; (iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations, then the
TSR for that company will be negative one hundred percent (-100.00%).
 
Note:  A separate calculation of TSR will be performed for the Company and all
companies in the Peer Group for each of the three Measurement Periods contained
within the Performance Period.  Example: MP1 = TSR1; MP2 = TSR2, and; MP3 =
TSR3.
 
     In the event Section 7 is triggered, the TSR for the relevant Measurement
Period will be calculated on a calendar day proration basis.  Example:  Assume
the Change of Control occurs 12/31/XX, which would be 122 days of the
MP.  Through that date, the Company’s TSR is +21.00% and the PGMTSR as defined
below is +9.00%, which is also Target Performance as defined below.  By freezing
the Peer Group Ending Stock Price, the Company’s pro-rated TSR for the MP would
be (+21.00% * 122 / 365) + (+9.00% * 243 / 365) = 13.00%.
 
(i)       “Peer Group Median TSR” or “PGMTSR” means, for any Measurement Period,
the median of the TSR for all companies in the Peer Group based on each
company’s TSR.
 
Note:  A separate calculation of PGMTSR will be performed for all companies in
the Peer Group for each of the three Measurement Periods contained within the
Performance Period.  Example: MP1 = PGMTSR1; MP2 = PGMTSR2, and; MP3 = PGMTSR3.
 
(j)       “Relative TSR” or “RTSR” means, for any Measurement Period, the
difference between the Company TSR and the Peer Group Median TSR, calculated by
using the following formula:
 
Relative TSR = A-B, with A equal to the Company TSR and B equal to the Peer
Group Median TSR.
 
 
6

--------------------------------------------------------------------------------

 
 
Example:  If the Company TSR for a Measurement Period is 30.00% and the Peer
Group Median TSR for the Measurement Period is 25.00%, then the Relative TSR
would be (30.00%-25.00%) = 5.00%, and if the Company TSR for the Measurement
Period is 25.00% and the Peer Group Median TSR for the Measurement Period is
30.00%, then the Relative TSR would be (25.00%-30.00%) = -5.00%.
 
Note:  A separate calculation of RTSR will be performed for each of the three
Measurement Periods contained within the Performance Period.  Example: MP1 =
RTSR1; MP2 = RTSR2, and; MP3 = RTSR3.
 
(k)         “Target Performance” means Peer Group Median TSR.
 
Note:  This means that the Company TSR equals the PGMTSR and therefore the RTSR
equals zero percent (0.00%).
 
(l)       “Average Annual TSR” or “AATSR” means, at the end of the entire
Performance Period, the average of the Company’s three separate TSRs for each of
the Measurement Periods.  Example: (TSR1 + TSR2 + TSR3) / 3.
 
(m)       “Performance Multiplier” or “PM” means, for any Measurement Period,
the Target Award achieved expressed as a percentage, with natural rounding to
two decimal places, determined by comparison of Relative TSR to Table A
below.  Use linear interpolation between points in the table to determine the
corresponding Performance Multiplier if the Company’s Relative TSR is greater
than -25.00% and less than 25.00% but not exactly one of the percentile ranks
listed in the Relative TSR column.
 
Example:  If at the end of a Measurement Period the Company’s Relative TSR is
10.00%, then the Performance Multiplier would be 140.00%.
 
Note:  A separate calculation of PM will be performed for each of the three
Measurement Periods contained within the Performance Period.  Example: MP1 =
PM1; MP2 = PM2, and; MP3 = PM3.
 
(n)       “Average Performance Multiplier” means, at the end of the entire
Performance Period, the average of the three separate Performance Multipliers
for each of the Measurement Periods.  Example:  (PM1 + PM2 + PM3) / 3.
 
Note: This effectively gives equal weight (33.33%) to each of the Measurement
Periods for the full three-year Performance Period.
 
Calculation of Achieved Relative TSR PCUs. For purposes of the Agreement and
this Appendix A, the number of “Achieved Relative TSR PCUs” based on the Average
Performance Multiplier will be calculated as follows:
 
 
FIRST: At the end of each Measurement Period during the Performance Period,
determine the following:

 
·
The TSR for the Company and for each company in the Peer Group.

 
·
The Peer Group Median TSR.

 
·
The Relative TSR.

 
·
The Performance Multiplier using Table A below.

 
 
SECOND:  At the end of the Performance Period, determine the Average Performance
Multiplier and multiply by the Target Award to determine the number of Achieved
Relative TSR PCUs.

 
 
Example: Assume Target Award = 200,000 and PM1 = 50.00%, PM2 = 100.00%, and PM3
= 150.00%.  The Average Performance Multiplier would be (50.00% + 100.00% +
150.00%) / 3 = 100.00%.  The Achieved Relative TSR PCUs would be 200,000 *
100.00% = 200,000.

 
 
7

--------------------------------------------------------------------------------

 
 
Table A
 
RELATIVE TSR
  
PERFORMANCE MULTIPLIER
<-25.00%
  
0.00%
-25.00%
  
50.00%
0.00%
  
100.00%
+25.00%
  
200.00%

 
Stock Price Performance Goal
 
Calculation of Achieved Stock Price Performance PCUs. For purposes of the
Agreement and this Appendix A, the number of “Achieved Stock Price Performance
PCUs” will be calculated as follows:
 
At the end of the Performance Period, if during any 20 consecutive trading-day
period during the Performance Period the Company’s actual closing stock price on
each day during the 20 day period is at least 50% greater than the Company’s
average actual closing price over the 20 trading days ending on the day before
the first day of the Performance Period, the number of Achieved Stock Price
Performance PCUs will be equal to the Target Award.  If the Stock Price
Performance Goal is not achieved, the number of Achieved Stock Price Performance
PCUs is zero.
 
Note:  The achievement of the Stock Price Performance Goal sets the minimum
payout for the entire Performance Period equal to the Target Award.
 
Example:  Assume the 20 trading day average actual closing price at the
beginning of the Performance Period is $24.00.  A 50% increase would therefore
be $12.00.  If during any 20 consecutive trading day period throughout the
Performance Period, the actual closing price on each of the 20 days reaches or
exceeds $36.00 ($24.00 + $12.00), then the number of Achieved Stock Price
Performance PCUs for the entire Performance Period would equal the Target Award
(100.00% PM).
 
Negative Three-Year Average Annual TSR
 
If the Company’s three-year Average Annual TSR is negative, the Earned PCUs
amount cannot exceed the Target Award (100.00% PM).
 
Note:  A negative three-year Average Annual TSR sets the maximum payout for the
entire three-year Performance Period equal to the Target Award.
 
Earned PCUs


Calculation of Earned PCUs. For purposes of the Agreement and this Appendix A,
the number of Earned PCUs at the end of the Performance Period will be the
greater of (i) the number of Achieved Stock Price Performance PCUs, and (ii) the
number of Achieved Relative TSR PCUs, subject to the Company’s three-year
Average Annual TSR being 0.00% or higher.


Example:  Assume the number of Achieved Stock Price Performance PCUs is 200,000
(or Target Award) and the number of Achieved Relative TSR PCUs is 180,000; with
the Company’s three-year Average Annual TSR of at least 0.00%, then the Earned
PCUs would be 200,000.
 
 
8

 
 